United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                    March 27, 2007
                           FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk


                               No. 06-20442
                             Summary Calendar



     MARIE-PAULE RENOIR; PAUL RENOIR; MARIE-PAULE RENOIR TRUST,

                                           Plaintiffs-Appellants,

                                     v.

     HANTMAN’S ASSOCIATES, INC., doing business as HANTMAN’S
     AUCTIONEERS; PAULA HANTMNAN,

                                           Defendants-Appellees.



         Appeal from the United States District Court for the
             Southern District of Texas, Houston Division
                             4:05-CV-4152



Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*



     Plaintiffs Marie-Paule Renoir, Paul Renoir, and the Paul

Renoir and Marie-Paule Renoir Revocable Living Trust (“the Trust”)

appeal    the   district   court’s   dismissal   for   lack    of    personal

jurisdiction as to the Maryland defendants.        We AFFIRM.



     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
                                 I. BACKGROUND

       In February, 2004, Eckert Fine Art (“Eckert”), a Florida art

dealer,   contacted   a     Maryland-based    art    auction     and   appraisal

company, Hantman’s Associates, Inc. d/b/a Hantman’s Auctioneers

(“Hantman’s”), to gauge its interest in handling the sale of the

late artist Pierre-Auguste Renoir’s personal artifacts collection

(the    “collection”).        Discussions     ensued    between    Eckert    and

Hantman’s, and Paula and Michael Hantman visited Florida to view

the collection.    In April, 2004, Hantman’s mailed a sales proposal

and a proposed contract with a Maryland choice-of-law provision to

Eckert, which forwarded the materials to the Trust in Texas.

       A Renoir family member initiated the first direct contact

between Hantman’s and the Trust by emailing the auction company in

May 2004 to discuss the contract.             The Renoirs, the Trust, and

Hantman’s subsequently negotiated via telephone, mail, and email.

On June 15, 2004, the parties executed a contract, under which

Hantman’s would sell the collection on behalf of the Trust on a

consignment basis.        The choice-of-law provision’s language in the

executed contract differed from earlier drafts, however, specifying

Texas rather than Maryland law.             Both parties deny making the

change, and it is unclear when it was made.

       After   shipping    the   collection   from     Florida    to   Maryland,

Hantman’s discovered that some collection items were missing.

Paula Hantman made a one-day trip to Texas in August, 2004, to



                                      2
address those inconsistencies, and returned to Maryland with some

of the missing items and a watercolor painting that had not been

previously listed.

     Hantman’s offered the collection for sale through auction on

May 14, 2005.   The Trust did not establish a reserve or minimum

price. After the opening price of $150,000 failed to attract a bid,

Hantman’s marketed the collection to private buyers and received

a $135,000 offer.   Hantman’s communicated the offer to the Trust on

June 5, 2005, but the Trust refused, stating that it would not agree

to sell the collection for less than $750,000.   The buyer insisted

that Hantman’s had accepted the $135,000 offer and that the sale was

final, and filed a lawsuit asserting his right to the collection.

     In August, 2005, Hantman’s sent the Trust a $100,100 check,

reflecting the proceeds of the sale less Hantman’s commission.   On

August 18, 2005, the Renoirs and the Trust sued Hantman’s and Paula

Hantman in Texas state court.   The defendants removed the action to

federal court, and the district court dismissed the lawsuit for lack

of personal jurisdiction.    The plaintiffs appealed.   We review a

district court’s dismissal for lack of personal jurisdiction de

novo.   Central Freight Lines Inc. v. APA Transport Corp., 322 F.3d

376, 380 (5th Cir. 2003).

                            II. DISCUSSION

     The Texas long-arm statute extends personal jurisdiction to the

permissible limits of the Due Process Clause, and so we only need

to determine whether the exercise of personal jurisdiction in this

                                  3
case would comport with those federal guarantees.                    Latshaw v.

Johnston, 167 F.3d 208, 211 (5th Cir. 1999); Bullion v. Gillespie,

895   F.2d   213,   216   (5th   Cir.   1990).     In   order   for    personal

jurisdiction to satisfy Due Process requirements, a plaintiff must

show that (1) the defendant purposefully availed itself of the

benefits and protections of the forum state by establishing “minimum

contacts” with the forum state, and (2) the exercise of personal

jurisdiction over that defendant            does not offend “traditional

notions of fair play and substantial justice.”            Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945); Latshaw, 167 F.3d at 211.

      A single act directed at the forum state can confer personal

jurisdiction so long as that act gives rise to the claim asserted,

but merely contracting with a resident of the forum state does not

establish     minimum     contacts.         Latshaw,    167   F.3d    at   211;

Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1028 (5th

Cir. 1983).    We evaluate multiple factors in determining whether a

defendant purposefully established minimum contacts within the

forum.     Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479 (1985).

Random, fortuitous, or attenuated contacts are not sufficient to

establish jurisdiction.       Id. at 476.

       Personal jurisdiction can be of either the general or specific

variety.     Mink v. AAAA Develop., LLC, 190 F.3d 333, 336 (5th Cir.

1999), but the appellants only argue for specific jurisdiction.               A

court’s exercise of specific jurisdiction is appropriate only when


                                        4
the defendants have purposefully directed their activities at

residents of the forum, and the litigation results from alleged

injuries arising out of or related to those activities.                    See Burger

King, 471 U.S. at 472; Bullion, 895 F.2d at 216.

      The    various     actions     and    events   the     plaintiffs     list    to

demonstrate that Hantman’s established minimum contacts with Texas

can be grouped in three categories: negotiating and contracting via

phone, email, and mail with the Trust and the Renoirs, who were

located in Texas; Paula Hantman’s visit to Texas in 2004 to address

items missing from the collection received in Maryland; and the

choice-of-law provision in the contract specifying Texas law.                      None

of   these    actions    or    events      established     the   minimum    contacts

necessary to confer personal jurisdiction.

      As previously set forth, merely contracting with a resident of

the forum state does not establish minimum contacts.                  Latshaw, 167

F.3d at 211; Hydrokinetics, 700 F.2d at 1028.                     An exchange of

communications in the course of developing and carrying out a

contract     also     does    not,   by    itself,   constitute      the    required

purposeful availment of the benefits and protections of Texas law.

Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778 (5th Cir. 1986).

Otherwise,        jurisdiction   could      be   exercised   based   only     on   the

fortuity that one of the parties happens to reside in the forum

state.      Id.    Similarly, Paula Hantman’s lone visit to Texas only

took place because of discrepancies between the appraisal report and


                                            5
the collection that was shipped from Florida to Maryland. The visit

was no more than a fortuity.

         The presence of a choice-of-law provision can be helpful in

determining whether there is personal jurisdiction.                See Jones v.

Petty-Ray Geophysical, Geosource, Inc., 954 F.2d 1061, 1069 (5th

Cir.     1992)   (stating    that    forum-selection         and   choice-of-law

provisions “indicate rather forcefully” that defendant “did not

purposefully direct its activities towards Texas”). “[A] choice-of-

law provision should neither be ignored nor considered sufficient

alone to confer jurisdiction.”              Electrosource, Inc. v. Horizon

Battery Techs, Ltd., 176 F.3d 867, 873 (5th Cir. 1999).

       In addition to not being independently determinative, the

provision specifying Texas law in the parties’ contract is of

dubious origin.       Both parties accuse the other of drafting it, and

while it is clear from the record that the original drafts of the

contract specified Maryland law, and the executed contract specified

Texas law, we do not know exactly how or when that change came

about.    While a choice-of-law provision can suggest whether a party

intended    to   purposefully       avail    itself    of    the   benefits     and

protections of doing business in Texas, it is disputed here whether

Hantman’s even knew the provision had been changed.                     Given this

uncertainty,     it   is   difficult   to    draw     any   inference    that   the

appellees anticipated local jurisdiction or intended local availment

based on the provision.


                                        6
         The     appellants     also       argue   that    Hantman’s     made

misrepresentations directed to them in Texas through telephone and

email communications. As the district court held, however, focusing

on   where   a   defendant    allegedly     directed   a   tort   incorrectly

emphasizes the relationship among the plaintiff, the forum, and the

litigation, rather than among the defendant, the forum, and the

litigation.      Properly considering all factors to evaluate whether

Hantman’s and Paula Hantman purposefully availed themselves of the

benefits and protections of doing business in Texas, the answer is

no. The physical location of the Renoirs and the Trust within Texas

was irrelevant for Hantman’s: the collection was primarily in

Florida, and then Maryland.        The auction was held in Maryland.

Hantman’s only contact with Texas came about by the fortuity that

a collection in Florida happened to be owned by the appellants in

Texas.

      Because the appellees never established minimum contacts with

the forum state, we need not consider whether the exercise of

personal jurisdiction would offend traditional notions of fair play

and substantial justice.

      For the foregoing reasons, we AFFIRM the district court.




                                       7